Title: To George Washington from Benjamin Lincoln, Jr., 24 September 1786
From: Lincoln, Benjamin Jr.
To: Washington, George



Sir
Boston Sep. 24 1786

Enclosed is one of two Bills sent on to my father by your Excellency to be handed to the Agent of Dr Gorden. This was done immediately on the receipt of them and Mr Mason the agent forwarded the first directly to the drawers for acceptance of payment. Being altogether in the paper money system of that State they were willing to discharge the draught in that currency but in no other. Many efforts have been made to perswade them to be honest and honourable but to no purpose. It was with difficulty that a protest could be obtained and it was finally taken by a Justice of the Peace who appears to be quite a stranger to the business. My father being obliged to be much absent left this business to my care. I wish it was in my power to render your Excellency a more agreeable account of it.
I requested the agent to give me a receipt for the bills. He was unwilling to do this being uncertain as to their payment and in expectation every day of either receiving the monies or the bills protested. He was finally obliged in order to have the matter closed to attend to the business in person. I have the honour to be with the highest respect your Excellencys most obedient servant

Benj. Lincoln Jun.

